ARMED SERVICES BOARD OF CONTRACT APPEALS

Application Under the Equal Access          )
 to Justice Act of --                       )
                                            )
Hallmark-Phoenix 3, LLC                     )      ASBCA No. 61049
                                            )
Under Contract No. W9124J-08-C-0026         )

APPEARANCES FOR THE APPELLANT:                     Bryant S. Banes, Esq.
                                                   Sean D. Forbes, Esq.
                                                    Neel, Hooper & Banes, P.C.
                                                    Houston, TX

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   ChristinaLynn E. McCoy, Esq.
                                                    Trial Attorney

                              ORDER OF DISMISSAL

      The dispute has been settled. The application is dismissed with prejudice.

      Dated: 24July2017                          ~
                                                _RE_,__BtA~P~A~G~E~~~L~~~~~~-

                                                A dm in istrat iv e Judge
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals on an application for fees and other expenses incurred in
connection with ASBCA No. 61049, Appeal of Hallmark-Phoenix 3, LLC, rendered in
accordance with 5 U.S.C. § 504.

      Dated:


                                                JEFFREYD. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals